                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          ED CV 15-6153 FMO (PJWx)                           Date    December 28, 2018
 Title             The Folb Partnership, et al. v. City of Los Angeles, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                          None
                Deputy Clerk                    Court Reporter / Recorder             Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order Remanding Action

        The parties are familiar with the facts of the case, so the court recounts them only very
briefly here. On July 9, 2015, the Folb Partnership (“plaintiff” or “Folb”) and Paramount
Contractors and Developers, Inc. (“Paramount”) (collectively, “plaintiffs”), brought this action
against the City of Los Angeles (“defendant” or “City”) in state court. (See Dkt. 68, Court’s Order
of April 24, 2017, at 1). Defendant removed the action to this court. (See Dkt. 1, Notice of
Removal). This case involves allegations “that the City failed to properly apply its signage
regulations when it denied Paramount’s permit applications for” certain sign displays, in violation
of the United States Constitution and local law. (Dkt. 72, Memorandum at 2).

       The court subsequently granted in part the City’s motion to dismiss the complaint on res
judicata grounds. (See Dkt. 51, Court’s Order of September 14, 2016 at 20-21). The court
dismissed with prejudice Paramount’s claims, and dismissed Folb’s claims with leave to amend.
(See id.).

       Plaintiffs appealed to the Ninth Circuit. (See Dkt. 70, Notice of Appeal). The Ninth Circuit
affirmed in part and reversed in part, holding that this court correctly determined that res judicata
bars “Paramount’s claim concerning supergraphics,” but not Paramount’s “claim concerning wall
signs.” (Dkt. 72, Memorandum at 4). The Ninth Circuit further noted that “Paramount withdrew
its constitutional claims on appeal” and thus “the only remaining claim is a purely local one.” (Id.).
Accordingly, this court “has discretion to either exercise supplemental jurisdiction over this claim
or remand the action to state court.” (Id.).

        “Where removal is properly effected under section 1441(a), the district court may also elect
to exercise pendent jurisdiction over state law claims.” Emrich v. Touche Ross & Co., 846 F.2d
1190, 1196 (9th Cir. 1988). However, the court is not required to exercise supplemental
jurisdiction over the state law claims. See United Mine Workers of Am. v. Gibbs, 383 U.S. 715,
726, 86 S.Ct. 1130, 1139 (1966) (“It has consistently been recognized that pendant jurisdiction is
a doctrine of discretion, not of plaintiff’s right.”); Moor v. Cty. of Alameda, 411 U.S. 693, 716-17,
93 S.Ct. 1785, 1799 (1973) (recognizing that where district courts have original jurisdiction, courts
have “broad discretion” in determining whether to exercise supplemental jurisdiction over state law
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       ED CV 15-6153 FMO (PJWx)                             Date       December 28, 2018
 Title          The Folb Partnership, et al. v. City of Los Angeles, et al.

claims). Thus, “a district court’s decision whether to exercise [supplemental] jurisdiction after
dismissing every claim over which it had original jurisdiction is purely discretionary.” Carlsbad
Tech., Inc. v. HIF Bio., Inc., 556 U.S. 635, 640, 129 S.Ct. 1862, 1866 (2009).

       Here, where the only remaining claim is a “purely local” one, (Dkt. 72, Memorandum at 4),
the court discerns no good reason why it should retain supplemental jurisdiction over this claim.
See Paris v. Steinberg & Steinberg, 2012 WL 405408, *2 (W.D. Wash. 2012) (declining to exercise
supplemental jurisdiction in part because “state courts have more familiarity with controlling
principles and the authority to render final judgment” over remaining state law claims); see also
United Mine Workers, 383 U.S. at 726, 86 S.Ct. at 1139 (“Certainly, if the federal claims are
dismissed before trial, even though not insubstantial in a jurisdictional sense, the state claims
should be dismissed as well.”). Accordingly, IT IS ORDERED THAT:

       1. This action be remanded to the Superior Court of the State of California for the County
of Los Angeles, 111 North Hill Street, Los Angeles, California 90012.

         2. The Clerk send a certified copy of this Order to the state court.




                                                                                  00     :   00
                                                       Initials of Preparer            vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                              Page 2 of 2
